Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Status: A First Action on the Merits was posted on 12/10/2021 that contained a rejection under 35 U.S.C. 112(a) and (b). In addition, a rejection under 35 U.S.C. 102 was made over public use or sale which was required because the certified copy of the foreign priority papers had not been entered. Certified copies were received in the case on 2/24/2022 and a response was received from applicant on 3/09/2022. In addition, a petition decision was mailed to applicant on 3/09/2022 and certainly crossed in the mail.
Although the response by applicant on 3/09/2022 obviates the rejection under 35 U.S.C. 112(a) and (b), the petition decision dismisses the request filed 12/9/21 to suspend submission of the certified copy due to the Covid-19 outbreak and points out several conditions that were not met. The petition decision points out for instance that the ADS has a different country code from the foreign application and specifies how to correct any errors in a foreign priority claim. As a result, the 102 rejection is maintained. Please see below for more information. 

Drawing

The drawings filed on September 07, 2021 have been accepted.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. It is noted that foreign priority is claimed to country code “EU” in the ADS filed 9/07/2021 whereas the foreign priority document is drawn to the country code “QZ”. This discrepancy needs to be corrected in accordance with the procedure indicated in the petition decision dated 3/9/22.
Information pertaining to Plant Breeders’ Rights application QZ PBR 20202280 filed 22 September 2020 was downloaded from the CPVO registration site (https://online.plantvarieties.eu/publicConsultationDetails?registerId=20202280&denomination=evipo108) showing that the instant plant was first sold in Denmark on 1 October 2019. This is more than a year prior to filing and as such doesn’t qualify for an exception under 35 U.S. C. 102(b)(1)(A). 
As a result of this publication which shows that this plant was in the public domain more than a year prior to filing in the U.S., claim 1 is rejected under 102(a)(1).
This rejection may be obviated by perfecting the foreign priority as indicated in the afore-mentioned petition decision.


Conclusion
	No claim is allowed.

Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GRUNBERG whose telephone number is (571)272-0975.  The examiner can normally be reached on Monday-Friday, aprox. 8:00 a.m. - 4:30 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anne Marie Grunberg/Primary Examiner, Art Unit 1661